Exhibit 10.2

$350,000,000

FiberTower Corporation

9.00% Convertible Senior Secured Notes due 2012

REGISTRATION RIGHTS AGREEMENT

November 9, 2006

JEFFERIES & COMPANY, INC.
DEUTSCHE BANK SECURITIES INC.
c/o JEFFERIES & COMPANY, INC.
      520 Madison Avenue
      New York, New York 10022

Ladies and Gentlemen:

FiberTower Corporation, a Delaware corporation (the “Company”), and the
Guarantees (as hereinafter defined) propose to issue and sell to the Initial
Purchasers (as hereinafter defined), upon the terms set forth in the Purchase
Agreement (as hereinafter defined), (i) $350,000,000 aggregate principal amount
(each a “Firm Note” and, collectively, the “Firm Notes” and, together with the
Guarantees (as defined in the Purchase Agreement) thereon, the “Firm
Securities”) of 9.00% Convertible Senior Secured Notes of the Company due 2012
(each a “Note” and, collectively, the “Notes” and, together with the Guarantees
thereon, the Securities and (ii) an option to purchase up to $52,500,000
aggregate principal amount of additional Notes (each an “Optional Additional
Note” and, collectively, the “Optional Additional Notes” and, together with the
Guarantees thereon, the “Optional Additional Securities”).  The Firm Notes and,
if and to the extent issued, the Optional Additional Notes, are collectively
called the “Offered Notes” and the Firm Securities and, if and to the extent
issued, the Optional Additional Securities, are collectively called the “Offered
Securities.”  The Notes will be guaranteed (the “Guarantees”) by the domestic
restricted subsidiaries of the Company party hereto.  Pursuant to the terms of
the Indenture (as hereinafter defined) and the Offered Notes, interest on the
Offered Notes is payable in cash or, if no default under the Indenture has
occurred and is continuing, then on any or all of the four interest payment
dates after the fourth interest payment date, the Company may elect to make
payments of interest in additional Notes in a principal amount equal to such
interest amount (each a “PIK Additional Note” and, collectively, the “PIK
Additional Notes” and, together with the Guarantees thereon, the “PIK Additional
Securities”).  As an inducement to the Initial Purchasers to enter into the
Purchase Agreement and in satisfaction of a condition to the obligations of the
Initial Purchasers thereunder, the Company and the Guarantors agree with the
Initial Purchasers for the benefit of the Holders (as hereinafter defined) from
time to time of the Registrable Securities (as hereinafter defined) as follows:

1.             Definitions.

(a)           Capitalized terms used herein without definition shall have the
meanings ascribed to them in the Purchase Agreement.  As used in this Agreement,
the following defined terms shall have the following meanings:

“Affiliate” of any specified person means any other person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such specified person.  For purposes of this definition, control of a person
means the power, direct or indirect, to direct or cause the direction of the

1


--------------------------------------------------------------------------------




management and policies of such person whether by contract or otherwise; and the
terms “controlling” and “controlled” have meanings correlative to the foregoing.

“Closing Date” has the meaning assigned thereto in the Purchase Agreement.

“Commission” means the United States Securities and Exchange Commission, or any
other federal agency at the time administering the Exchange Act or the
Securities Act, whichever is the relevant statute for the particular purpose.

“Common Stock” means the Company’s common stock, par value $0.001 per share.

“DTC” means The Depository Trust Company.

“Effective Date” has the meaning assigned thereto in Section 2(b)(i) hereof.

“Effective Failure” has the meaning assigned thereto in Section 7(b) hereof.

“Effectiveness Period” has the meaning assigned thereto in Section 2(b)(i)
hereof.

“Effective Time” means the time at which the Commission declares the Shelf
Registration Statement effective or at which the Shelf Registration Statement
otherwise becomes effective.

“Electing Holder” has the meaning assigned thereto in Section 3(a)(iii) hereof.

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.

“Holder” means any person that is the record owner of Registrable Securities
(and includes any person that has a beneficial interest in any Registrable
Security in book-entry form).

“Indenture” means the Indenture, dated as of November 9, 2006, by and among the
Company, the Guarantors party thereto and Wells Fargo Bank, National
Association, as Trustee, as amended and supplemented from time to time in
accordance with its terms, pursuant to which the Securities are being issued.

“Initial Purchasers” means Jefferies & Company, Inc. and Deutsche Bank
Securities Inc.

“Liquidated Damages” has the meaning assigned thereto in Section 7(a) hereof.

“Managing Underwriters” means the investment banker or investment bankers and
manager or managers that shall administer an underwritten offering, if any,
conducted pursuant to Section 6 hereof.

“NASD Rules” means the rules of the National Association of Securities Dealers,
Inc., as amended from time to time.

“Notice and Questionnaire” means a Notice of Registration Statement and Selling
Securityholder Questionnaire substantially in the form of Appendix A hereto.

The term “person” means an individual, partnership, corporation, trust or
unincorporated organization, or a government or agency or political subdivision
thereof.

“Prospectus” means the prospectus (including, without limitation, any
preliminary prospectus, any final prospectus, any free writing prospectus
relating thereto and any prospectus that discloses

2


--------------------------------------------------------------------------------




information previously omitted from a prospectus filed as part of an effective
registration statement in reliance upon Rule 430A (or any successor provision
thereto) under the Securities Act) included in the Shelf Registration Statement,
as amended or supplemented by any prospectus supplement with respect to the
terms of the offering of any portion of the Registrable Securities covered by
the Shelf Registration Statement and by all other amendments and supplements to
such prospectus, including all material incorporated by reference in such
prospectus and all documents filed after the date of such prospectus by the
Company or the Guarantors under the Exchange Act and incorporated by reference
therein.

“Purchase Agreement” means the Purchase Agreement, dated as of October 25, 2006,
by and among the Initial Purchasers, the Company and the Guarantors, relating to
the Offered Securities.

“Registrable Securities” means all or any portion of the Offered Securities
issued from time to time under the Indenture, all or any PIK Additional
Securities that may be issued in the future pursuant to the terms of the
Securities and the Indenture and the Shares issuable upon conversion of such
Securities; provided, however, that a security ceases to be a Registrable
Security when it is no longer a Transfer Restricted Security.

“Registration Default” has the meaning assigned thereto in Section 7(a) hereof.

“Rules and Regulations” means the published rules and regulations of the
Commission promulgated under the Securities Act or the Exchange Act, as in
effect at any relevant time.

“Securities Act” means the United States Securities Act of 1933, as amended.

“Shares” means the shares of Common Stock issuable upon conversion of the
Securities.

“Shelf Registration” means a registration effected pursuant to Section 2 hereof.

“Shelf Registration Statement” means a “shelf” registration statement filed
under the Securities Act providing for the registration of, and the sale on a
continuous or delayed basis by the Holders of, all of the Registrable Securities
pursuant to Rule 415 under the Securities Act and/or any similar rule that may
be adopted by the Commission, filed by the Company and the Guarantors pursuant
to the provisions of Section 2 hereof, including the Prospectus contained
therein, any amendments and supplements to such registration statement,
including post-effective amendments, and all exhibits and all material
incorporated by reference in such registration statement

“Suspension Period” has the meaning assigned thereto in Section 2(c) hereof.

“Transfer Restricted Security” means each Offered Security, each PIK Additional
Security and each Share issuable upon conversion thereof until the earliest to
occur of (i) the date on which such Offered Security, PIK Additional Security or
Share has been effectively registered under the Securities Act and disposed of
in accordance with the Shelf Registration Statement or (ii) the date on which
such Offered Security, PIK Additional Security or Share may be distributed by
the Holder thereof to the public pursuant to Rule 144(k) (or any successor
provision thereto) under the Securities Act.

“Trust Indenture Act” means the Trust Indenture Act of 1939, as amended, or any
successor thereto, and the rules, regulations and forms promulgated thereunder,
as the same shall be amended from time to time.

The term “underwriter” means any underwriter of Registrable Securities in
connection with an offering thereof under a Shelf Registration Statement.

3


--------------------------------------------------------------------------------




(b)           Wherever there is a reference in this Agreement to a percentage of
the “principal amount” of Registrable Securities or to a percentage of
Registrable Securities, the Shares shall be treated as representing the
principal amount of Securities that was surrendered for conversion or exchange
in order to receive such number of Shares.

2.             Shelf Registration.

(a)           The Company and the Guarantors shall, no later than 90 calendar
days following the First Closing Date, file with the Commission a Shelf
Registration Statement relating to the offer and sale of the Registrable
Securities by the Holders from time to time in accordance with the methods of
distribution elected by such Holders and set forth in such Shelf Registration
Statement and, thereafter, shall use all commercially reasonable efforts to
cause such Shelf Registration Statement to become effective under the Securities
Act no later than 180 calendar days following the First Closing Date; provided,
however, that no Holder shall be entitled to be named as a selling
securityholder in the Shelf Registration Statement or to use the Prospectus
forming a part thereof for resales of Registrable Securities unless such Holder
is an Electing Holder.

(b)           The Company and the Guarantors shall:

(i)         use all commercially reasonable efforts to keep the Shelf
Registration Statement continuously effective under the Securities Act in order
to permit the Prospectus forming a part thereof to be usable by Holders until
the earliest of (1) the registered sale of all Registrable Securities registered
under the Shelf Registration Statement pursuant to the Shelf Registration
Statement; (2) the expiration of the period referred to in Rule 144(k) (or any
successor provision thereto) of the Securities Act with respect to all
Registrable Securities held by persons that are not Affiliates of the Company
and the Guarantors; and (3) two years from the date (the “Effective Date”) such
Shelf Registration Statement is declared effective (such period being referred
to herein as the “Effectiveness Period”);

(ii)        after the Effective Time of the Shelf Registration Statement,
promptly upon the request of any Holder of Registrable Securities that is not
then an Electing Holder, take any action reasonably necessary to enable such
Holder to use the Prospectus forming a part thereof for resales of Registrable
Securities, including, without limitation, any action necessary to identify such
Holder as a selling securityholder in the Shelf Registration Statement provided,
however, that nothing in this subparagraph shall relieve such Holder of the
obligation to return a completed and signed Notice and Questionnaire to the
Company in accordance with Section 3(a)(ii) hereof; and

(iii)       if at any time the Securities, pursuant to Article 4 of the
Indenture, are convertible into securities other than the Shares, to cause, or
to cause any successor under the Indenture to cause, such securities to be
included in the Shelf Registration Statement no later than the date on which the
Securities may then be convertible into such securities.

The Company and the Guarantors shall be deemed not to have used all commercially
reasonable efforts to keep the Shelf Registration Statement effective during the
requisite period if the Company or the Guarantors voluntarily take any action
that would result in Holders of Registrable Securities covered thereby not being
able to offer and sell any of such Registrable Securities during that period,
unless such action is (A) required by applicable law and the Company and the
Guarantors thereafter promptly comply with the requirements of paragraph 3(j)
below or (B) permitted pursuant to Section 2(c) below.

4


--------------------------------------------------------------------------------




(c)           The Company may suspend the use of the Prospectus, without
incurring or accruing any Liquidated Damages pursuant to Section 7 hereof, for a
period not to exceed 30 calendar days in any 90-day period or an aggregate of 60
days in any 12-month period, (each, a “Suspension Period”) if the Board of
Directors of the Company shall have determined in good faith that because of
valid business reasons (not including avoidance of the Company’s or the
Guarantors’ obligations hereunder), including without limitation the acquisition
or divestiture of assets, pending corporate developments, public filings with
the Commission and similar events, it is in the best interests of the Company to
suspend such use, and prior to suspending such use the Company provides the
Holders with written notice of such suspension, which notice need not specify
the nature of the event giving rise to such suspension and the Company promptly
thereafter complies with the requirements of Section 3(j) hereof.

3.             Registration Procedures.   In connection with the Shelf
Registration Statement, the following provisions shall apply:

(a)           (i)          Not less than 30 calendar days prior to the Effective
Time of the Shelf Registration Statement, the Company and the Guarantors shall
mail the Notice and Questionnaire to the Holders of Registrable Securities.  No
Holder shall be entitled to be named as a selling securityholder in the Shelf
Registration Statement as of the Effective Time, and no Holder shall be entitled
to use the Prospectus forming a part thereof for resales of Registrable
Securities at any time, unless such Holder has returned a completed and signed
Notice and Questionnaire to the Company by the deadline for response set forth
therein; provided, however, Holders of Registrable Securities shall have at
least 28 calendar days from the date on which the Notice and Questionnaire is
first mailed to such Holders to return a completed and signed Notice and
Questionnaire to the Company.

(ii)        After the Effective Time of the Shelf Registration Statement, the
Company and the Guarantors shall, upon the request of any Holder of Registrable
Securities that is not then an Electing Holder, promptly send a Notice and
Questionnaire to such Holder.  The Company and the Guarantors shall not be
required to take any action to name such Holder as a selling securityholder in
the Shelf Registration Statement or to enable such Holder to use the Prospectus
forming a part thereof for resales of Registrable Securities until such Holder
has returned a completed and signed Notice and Questionnaire to the Company.  If
a Notice and Questionnaire is delivered to the Company during the periods
specified in Section 2(c) hereof, the Company shall not be obligated to take
action to name the Holder delivering such Notice and Questionnaire as a selling
security holder in the Shelf Registration Statement until the termination of
such period.

(iii)       The term “Electing Holder” shall mean any Holder of Registrable
Securities that has returned a completed and signed Notice and Questionnaire to
the Company in accordance with Section 3(a)(i) or 3(a)(ii) hereof.

(b)           Upon request by an Electing Holder, the Company and the Guarantors
shall furnish to each Electing Holder, prior to the Effective Time, a copy of
the Shelf Registration Statement initially filed with the Commission, and shall
furnish to such Holders, prior to the filing thereof with the Commission, copies
of each amendment thereto and each amendment or supplement, if any, to the
Prospectus included therein, and shall use all commercially reasonable efforts
to reflect in each such document, at the Effective Time or when so filed with
the Commission, as the case may be, such comments as such Holders and their
respective counsel reasonably may propose.

(c)           The Company and the Guarantors shall promptly take such action as
may be necessary so that (1) each of the Shelf Registration Statement and any
amendment thereto and the Prospectus forming a part thereof and any amendment or
supplement thereto (and each report or other document incorporated

5


--------------------------------------------------------------------------------




therein by reference in each case) complies in all material respects with the
Securities Act and the Exchange Act and the respective Rules and Regulations
thereunder, (ii) each of the Shelf Registration Statement and any amendment
thereto does not, when it becomes effective, contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading and (iii) each of the
Prospectus forming a part of the Shelf Registration Statement and any amendment
or supplement to such Prospectus does not at any time during the Effectiveness
Period include an untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.

(d)           The Company and the Guarantors shall promptly advise each Electing
Holder, and shall confirm such advice in writing if so requested by any such
Electing Holder:

(i)         when a Shelf Registration Statement and any amendment thereto has
been filed with the Commission and when a Shelf Registration Statement or any
post-effective amendment thereto has become effective;

(ii)        of any request by the Commission for amendments or supplements to
the Shelf Registration Statement or the Prospectus included therein or for
additional information;

(iii)       of the issuance by the Commission of any stop order suspending the
effectiveness of the Shelf Registration Statement or the initiation of any
proceedings for such purpose;

(iv)       of the receipt by the Company or the Guarantors of any notification
with respect to the suspension of the qualification of the securities included
in the Shelf Registration Statement for sale in any jurisdiction or the
initiation of any proceeding for such purpose; and

(v)        of the occurrence of any event or the existence of any state of facts
that requires the making of any changes in the Shelf Registration Statement or
the Prospectus included therein so that, as of such date, such Shelf
Registration Statement and Prospectus do not contain an untrue statement of a
material fact and do not omit to state a material fact required to be stated
therein or necessary to make the statements therein (in the case of the
Prospectus, in light of the circumstances under which they were made) not
misleading (which advice shall be accompanied by an instruction to such Holders
to suspend the use of the Prospectus until the requisite changes have been made,
and which advice need not specify the nature of the event giving rise to such
suspension).

(e)           The Company and the Guarantors shall use all commercially
reasonable efforts to prevent the issuance, and if issued to obtain the
withdrawal at the earliest possible time, of any order suspending the
effectiveness of the Shelf Registration Statement.

(f)            The Company and the Guarantors shall furnish to each Electing
Holder who so requests, without charge, at least one copy of the Shelf
Registration Statement and all post-effective amendments thereto, including
financial statements and schedules, and, if such Electing Holder so requests in
writing, all reports, other documents and exhibits that are filed with or
incorporated by reference in the Shelf Registration Statement.

(g)           The Company and the Guarantors shall, during the Effectiveness
Period, deliver to each Electing Holder, without charge, as many copies of the
Prospectus (including each preliminary Prospectus) included in the Shelf
Registration Statement and any amendment or supplement thereto as such Electing
Holder may reasonably request; and the Company and the Guarantors consent
(except

6


--------------------------------------------------------------------------------




during the periods specified in Section 2(c) hereof or during the continuance of
any event or the existence of any state of facts described in Section 3(d)(v)
above) to the use of the Prospectus and any amendment or supplement thereto by
each of the Electing Holders in connection with the offering and sale of the
Registrable Securities covered by the Prospectus and any amendment or supplement
thereto during the Effectiveness Period.

(h)           Prior to any offering of Registrable Securities pursuant to the
Shelf Registration Statement, the Company and the Guarantors shall (i) register
or qualify and cooperate with the Electing Holders and their respective counsel
in connection with the registration or qualification of such Registrable
Securities for offer and sale under the securities or “blue sky” laws of such
jurisdictions within the United States as any Electing Holder may reasonably
request, (ii) keep such registrations or qualifications in effect and comply
with such laws so as to permit the continuance of offers and sales in such
jurisdictions for so long as may be necessary to enable any Electing Holder or
underwriter, if any, to complete its distribution of Registrable Securities
pursuant to the Shelf Registration Statement, and (iii) take any and all other
actions necessary or advisable to enable the disposition in such jurisdictions
of such Registrable Securities; provided, however, that in no event shall the
Company or the Guarantors be obligated to (A) qualify as a foreign corporation
or as a dealer in securities in any jurisdiction where it would not otherwise be
required to so qualify but for this Section 3(h), (B) file any general consent
to service of process in any jurisdiction where any of them is not then so
subject or (C) take any action which would subject it to material taxation in
any such jurisdiction where it is not then so subjected.

(i)            Unless any Registrable Securities shall be in book-entry only
form, the Company and the Guarantors shall cooperate with the Electing Holders
to facilitate the timely preparation and delivery of certificates representing
Registrable Securities to be sold pursuant to the Shelf Registration Statement,
which certificates, if so required by any securities exchange upon which any
Registrable Securities are listed, shall be penned, lithographed or engraved, or
produced by any combination of such methods, on steel engraved borders, and
which certificates shall be free of any restrictive legends and in such
permitted denominations and registered in such names as Electing Holders may
request in connection with the sale of Registrable Securities pursuant to the
Shelf Registration Statement.

(j)            Upon the occurrence of any event or the existence of any state of
facts contemplated by paragraph 3(d)(v) above during the Effectiveness Period,
the Company and the Guarantors shall (subject to their right to suspend the use
of the Prospectus pursuant to Section 2(c) hereof) promptly prepare and furnish,
at the Company’s expense, a post-effective amendment to any Shelf Registration
Statement or an amendment or supplement to the related Prospectus or file any
other required document with the Commission so that, as thereafter delivered to
purchasers of the Registrable Securities included therein, the Prospectus will
not include an untrue statement of a material fact or omit to state any material
fact necessary to make the statements therein, in light of the circumstances
under which they were made, not misleading.  If the Company and the Guarantors
notify the Electing Holders of the occurrence of any event or the existence of
any state of facts contemplated by paragraph 3(d)(v) above, the Electing Holder
shall suspend the use of the Prospectus until the requisite changes to the
Prospectus have been made (or, in the event that the Company exercises its
suspension rights under Section 2(c) hereof, until the end of the suspension
period).

(k)           Not later than the Effective Time of the Shelf Registration
Statement, the Company and the Guarantors shall provide separate CUSIP numbers
for all of the Registrable Securities that are debt securities that are
restricted and freely transferable.

(l)            The Company and the Guarantors shall use all commercially
reasonable efforts to comply with all applicable Rules and Regulations, and the
Company and the Guarantors will make generally available to their
securityholders as soon as reasonably practicable, but in any event not later
than twelve

7


--------------------------------------------------------------------------------




months after (i) the effective date (as defined in Rule 158(c) (or any successor
provision thereto) under the Securities Act) of the Shelf Registration
Statement, (ii) the effective date of each post-effective amendment to the Shelf
Registration Statement, and (iii) the date of each filing by the Company with
the Commission of an Annual Report on Form 10-K that is incorporated by
reference in the Shelf Registration Statement, an earnings statement of the
Company and its subsidiaries complying with Section 11(a) (or any successor
provision thereto) of the Securities Act and the Rules and Regulations of the
Commission thereunder (including, at the option of the Company, Rule 158 (or any
successor provision thereto)).

(m)          Not later than the Effective Time of the Shelf Registration
Statement, the Company and the Guarantors shall cause the Indenture to be
qualified under the Trust Indenture Act; in connection with such qualification,
the Company and the Guarantors shall cooperate with the Trustee under the
Indenture and the Holders to effect such changes to the Indenture as may be
required for such Indenture to be so qualified in accordance with the terms of
the Trust Indenture Act; and the Company and the Guarantors shall execute, and
shall use all commercially reasonable efforts to cause the Trustee to execute,
all documents that may be required to effect such changes and all other forms
and documents required to be filed with the Commission to enable such Indenture
to be so qualified in a timely manner.  In the event that any such amendment or
modification referred to in this Section 3(m) involves the appointment of a new
trustee under the Indenture, the Company and the Guarantors shall appoint a new
trustee thereunder pursuant to the applicable provisions of the Indenture.

(n)           In the event of an underwritten-offering conducted pursuant to
Section 6 hereof, the Company and the Guarantors shall, if requested, promptly
include or incorporate in a Prospectus supplement or post-effective amendment to
the Shelf Registration Statement such information as the Managing Underwriters
reasonably agree should be included therein and to which the Company does not
reasonably object and shall make all required filings of such Prospectus
supplement or post-effective amendment as soon as practicable after the Company
or the Guarantors are notified of the matters to be included or incorporated in
such Prospectus supplement or post-effective amendment.

(o)           The Company and the Guarantors shall enter into such customary
agreements (including an underwriting agreement in customary form in the event
of an underwritten offering conducted pursuant to Section 6 hereof) and take all
other appropriate action in order to expedite and facilitate the registration
and disposition of the Registrable Securities, and in connection therewith, if
an underwriting agreement is entered into, cause the same to contain
indemnification provisions and procedures substantially identical to those set
forth in Section 5 hereof with respect to all parties to be indemnified pursuant
to Section 5 hereof.

(p)           The Company and the Guarantors shall:

(i)         (A) make reasonably available for inspection by the Electing
Holders, any underwriter participating in any disposition pursuant to the Shelf
Registration Statement, and any attorney, accountant or other agent retained by
such Electing Holders or any such underwriter, all relevant financial and other
records, pertinent corporate documents and properties of the Company and its
subsidiaries, and (B) cause the Company’s and the Guarantors’ and their
subsidiaries’ officers, directors and employees to supply all information
reasonably requested by such Electing Holders or any such underwriter, attorney,
accountant or agent in connection with the Shelf Registration Statement, in each
case, as is customary for similar due diligence examinations; provided, however,
that all records, information and documents obtained hereunder shall be used by
such Electing Holders and any such underwriter, attorney, accountant or agent,
only to exercise their due diligence responsibility and shall be kept
confidential, unless such disclosure is made in connection with a court
proceeding or required by law, or such records,

8


--------------------------------------------------------------------------------




information or documents become available to the public generally or through a
third party without an accompanying obligation of confidentiality; and provided
further that, if the foregoing inspection and information gathering would
otherwise disrupt the Company’s conduct of its business, such inspection and
information gathering shall, to the greatest extent possible, be coordinated on
behalf of the Electing Holders and the other parties entitled thereto by one
counsel designated by and on behalf of the Electing Holders and other parties;

(ii)        in connection with any underwritten offering conducted pursuant to
Section 6 hereof, enter into such customary agreements (including, if requested,
an underwriting agreement in customary form) and take all such other action and
make such representations and warranties to the Electing Holders participating
in such underwritten offering and to the underwriters, in form, substance and
scope as are customarily made by the Company and the Guarantors to underwriters
in primary underwritten offerings of equity and convertible debt securities and
covering matters including, but not limited to, those set forth in the Purchase
Agreement;

(iii)       in connection with any underwritten offering conducted pursuant to
Section 6 hereof, obtain opinions of counsel to the Company and the Guarantors
(which counsel and opinions (in form, scope and substance) shall be reasonably
satisfactory to, the underwriters) addressed to each Electing Holder
participating in such underwritten offering and the underwriters, covering such
matters as are customarily covered in opinions requested in primary underwritten
offerings of equity and convertible debt securities and such other matters as
may be reasonably requested by such Electing Holders and underwriters (it being
agreed that the matters to be covered by such opinion letters shall include,
without limitation, negative assurance that, as of the date of the opinion and
as of the time of sale and the Effective Time of the Shelf Registration
Statement or most recent post-effective amendment thereto, as the case may be,
neither the Shelf Registration Statement nor the time of sale information or
Prospectus, including the documents incorporated by reference therein, contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein (in the case of the Prospectus, in light of the
circumstances in which they were made) or necessary to make the statements
therein not misleading;

(iv)       in connection with any underwritten offering conducted pursuant to
Section 6 hereof, obtain “cold comfort” letters and updates thereof from the
independent public accountants of the Company and its predecessor (and, if
necessary from the independent public accountants of any subsidiary of the
Company or of any business acquired by the Company for which financial
statements and financial data are, or are required to be, included in the Shelf
Registration Statement), addressed to each Electing Holder participating in such
underwritten offering (if such Electing Holder has provided such letter,
representations or documentation, if any, required for such cold comfort letter
to be so addressed) and the underwriters, in customary form and covering matters
of the type customarily covered in “cold comfort” letters in connection with
primary underwritten offerings; and

(v)        in connection with any underwritten offering conducted pursuant to
Section 6 hereof, deliver such documents and certificates as may be reasonably
requested by any Electing Holders participating in such underwritten offering
and the underwriters, if any, including, without limitation, certificates to
evidence compliance with Section 3(j) hereof and with any conditions contained
in the underwriting agreement or other agreements entered into by the Company or
any of the Guarantors.

 

9


--------------------------------------------------------------------------------


(q)           The Company will cause the Shares to be quoted or listed on the
NASDAQ Global Market or other stock exchange or trading system on which the
Common Stock primarily trades on or prior to the Effective Time of the Shelf
Registration Statement hereunder.

(r)            In the event that any broker-dealer registered under the Exchange
Act shall be an “affiliate” (as defined in Rule 2720(b)(l) (or any successor
provision thereto) of the NASD Rules) of the Company or the Guarantors or has a
“conflict of interest” (as defined in Rule 2720(b)(7) (or any successor
provision thereto) of the NASD Rules) and such broker-dealer shall underwrite,
participate as a member of an underwriting syndicate or selling group or assist
in the distribution of any Registrable Securities covered by the Shelf
Registration Statement, whether as a Holder of such Registrable Securities or as
an underwriter, a placement or sales agent or a broker or dealer in respect
thereof, or otherwise, the Company shall assist such broker-dealer in complying
with the requirements of the NASD Rules, including, without limitation, by
(A) engaging a “qualified independent underwriter” (as defined in Rule
2720(b)(15) (or any successor provision thereto) of the NASD Rules) to
participate in the preparation of the registration statement relating to such
Registrable Securities, to exercise usual standards of due diligence in respect
thereto and to recommend the public offering price and yield of such Registrable
Securities, (B) indemnifying such qualified independent underwriter to the
extent of the indemnification of underwriters provided in Section 5 hereof, and
(C) providing such information to such broker-dealer as may be required in order
for such broker-dealer to comply with the requirements of the NASD Rules.

(s)           The Company and the Guarantors shall use all commercially
reasonable efforts to take all other steps necessary to effect the registration,
offering and sale of the Registrable Securities covered by the Shelf
Registration Statement contemplated hereby.

4.             Registration Expenses.   Except as otherwise provided in Section
3 hereof, the Company and the Guarantors shall bear all fees and expenses
incurred in connection with the performance of their obligations under Sections
2, 3 and 6 hereof and shall bear or reimburse the Electing Holders for the
reasonable fees and disbursements of a single counsel, who shall be Paul,
Hastings, Janofsky & Walker LLP unless another firm shall be selected by a
plurality of all Electing Holders who own an aggregate of not less than 25% of
the Registrable Securities covered by the Shelf Registration Statement, to act
as counsel therefore in connection therewith.  Each Electing Holder shall pay
all underwriting discounts and commissions and transfer taxes, if any, relating
to the sale or disposition of such Electing Holder’s Registrable Securities
pursuant to the Shelf Registration Statement.

5.             Indemnification and Contribution.

(a)           Indemnification by the Company and the Guarantors.  Upon the
registration of the Registrable Securities pursuant to Section 2 hereof, the
Company and the each of Guarantors shall jointly and severally indemnify and
hold harmless each Electing Holder and each underwriter, selling agent or other
securities professional, if any, which facilitates the disposition of
Registrable Securities, and each of their respective directors, officers,
employees and agents and each person, if any, who controls them within the
meaning of Section 15 (or any successor provision thereto) of the Securities Act
or Section 20 (or any successor provision thereto) of the Exchange Act (each
such person being sometimes referred to as an “Indemnified Person”) against any
loss, claim, damage, liability or expense (or actions in respect thereof), to
which such Indemnified Person may become subject under the Securities Act, the
Exchange Act, or other federal or state statutory law or regulation, or at
common law or otherwise, insofar as such loss, claim, damage or liability (or
actions in respect thereof) arises out of or is based upon an untrue statement
or alleged untrue statement of a material fact contained in any Shelf
Registration Statement under which such Registrable Securities are to be
registered under the Securities Act, or any Prospectus contained therein, or
furnished by the Company or the Guarantors to any Indemnified Person, or any
amendment or supplement thereto, or arises out of or is based upon the omission
or alleged omission to

10


--------------------------------------------------------------------------------




state therein a material fact required to be stated therein or necessary to make
the statements therein (in the case of the Prospectus, in light of the
circumstances under which they were made) not misleading; and to reimburse the
Indemnified Person for any legal or other expense reasonably incurred by the
Indemnified Person in connection with investigating, defending, settling,
compromising or paying any such loss, claim, damage, liability, expense or
action; provided, however, that the foregoing indemnity agreement shall not
apply to any loss, claim, damage, liability or expense to the extent (but only
to the extent) arising out of or based upon any untrue statement or alleged
untrue statement or omission or alleged omission made in reliance upon and in
conformity with written information furnished to the Company by, or on behalf
of, the Indemnified Person expressly for use in the Shelf Registration Statement
or Prospectus, or any amendment or supplement thereto.  The indemnity agreement
set forth in this Section 5(a) shall be in addition to any liabilities that the
Company and the Guarantors may otherwise have to the Indemnified Persons.

(b)           Indemnification by the Electing Holders and any Agents and
Underwriters.  Each Electing Holder agrees, as a consequence of the, inclusion
of any of such Electing Holder’s Registrable Securities in such Shelf
Registration Statement, and each underwriter, selling agent or other securities
professional, if any, which facilitates the disposition of Registrable
Securities shall agree, as a consequence of facilitating such disposition of
Registrable Securities, severally and not jointly, to indemnify and hold
harmless the Company and the Guarantors, each of their respective directors,
officers, employees and agents and each person, if any, who controls the Company
and the Guarantors within the meaning of Section 15 (or any successor provision
thereto) of the Securities Act or Section 20 (or any successor provision
thereto) of the Exchange Act, against any loss, claim, damage, liability or
expense (or actions in respect thereof), as incurred, to which the Company and
the Guarantors, or any such director, officer, employee, agent or controlling
person may become subject, under the Securities Act, the Exchange Act, or other
federal or state statutory law or regulation, or at common law or otherwise,
insofar as such loss, claim, damage, liability or expense (or actions in respect
thereof) arises out of or is based upon any untrue or alleged untrue statement
of a material fact contained in the Shelf Registration Statement or Prospectus,
or any amendment or supplement thereto, or arises out of or is based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein (in the case of the
Prospectus, in light of the circumstances under which they were made) not
misleading, in each case to the extent (but only to the extent) that such untrue
statement or alleged untrue statement or omission or alleged omission was made
in the Shelf Registration Statement or Prospectus, or any amendment or
supplement thereto, in reliance upon and in conformity with written information
furnished to the Company by such Electing Holder, underwriter, selling agent or
other securities professional expressly for use therein; and to reimburse the
Company and the Guarantors, or any such director, officer, employee, agent or
controlling person for any legal and other expense reasonably incurred by the
Company and the Guarantors, or any such director, officer, employee, agent or
controlling person in connection with investigating, defending, settling,
compromising or paying any such loss, claim, damage, liability, expense or
action.  The indemnity agreement set forth in this Section 5(b) shall be in
addition to any liabilities that any Electing Holder or underwriter, selling
agent or other securities professional which facilitates the disposition of the
Registrable Securities may otherwise have.

(c)           Notifications and Other Indemnification Procedures.  Promptly
after receipt by an indemnified party under this Section 5 of notice of the
commencement of any action, such indemnified party will, if a claim in respect
thereof is to be made against an indemnifying party under this Section 5, notify
the indemnifying party in writing of the commencement thereof, but the omission
so to notify the indemnifying party will not relieve it from any liability which
it may have to any indemnified party for contribution or otherwise under the
indemnity agreement contained in this Section 5 to the extent it is not
materially prejudiced as a proximate result of such failure.  In case any such
action is brought against any such indemnified party and such indemnified party
seeks or intends to seek indemnity from an indemnifying party, the indemnifying
party will be entitled to participate in, and, to the extent that it shall

11


--------------------------------------------------------------------------------




elect, jointly with all other indemnifying parties similarly notified, by
written notice delivered to the indemnified party promptly after receiving the
aforesaid notice from such indemnified party, to assume the defense thereof with
counsel reasonably satisfactory to such indemnified party; provided, however,
(i) the use of counsel chosen by the indemnifying party to represent the
indemnified party would present such counsel with a conflict of interest, (ii)
if the defendants in any such action include both the indemnified party and the
indemnifying party and the indemnified party shall have reasonably concluded
that a conflict may arise between the positions of the indemnifying party and
the indemnified party in conducting the defense of any such action or that there
may be legal defenses available to it and/or other indemnified parties which are
different from or additional to those available to the indemnifying party, or
(iii) the indemnifying party shall not have employed counsel reasonably
satisfactory to the indemnified party to represent the indemnified party within
a reasonable time after receipt by the indemnifying party of notice of the
institution of such action, then, in each such case, the indemnifying party
shall not have the right to direct the defense of such action on behalf of such
indemnified party or parties and such indemnified party or parties shall have
the right to select separate counsel to assume such legal defenses and to
otherwise participate in the defense of such action on behalf of such
indemnified party or parties.  Upon receipt of notice from the indemnifying
party to such indemnified party of such indemnifying party’s election so to
assume the defense of such action and approval by the indemnified party of
counsel, the indemnifying party will not be liable to such indemnified party
under this Section 5 for any legal or other expenses subsequently incurred by
such indemnified party in connection with the defense thereof unless (i) the
indemnified party shall have employed separate counsel in accordance with the
proviso to the preceding sentence (it being understood, however, that the
indemnifying party shall not be liable for the expenses of more than one
separate counsel (in addition to local counsel) in any one action or separate
but substantially similar actions in the same jurisdiction arising out of the
same general allegations or circumstances, designated by the indemnified parties
who are parties to such action or actions), (ii) the indemnifying party has
authorized in writing the employment of counsel for the indemnified party at the
expense of the indemnifying party or (iii) the indemnifying party shall not have
employed counsel satisfactory to the indemnified party to represent the
indemnified party within a reasonable time after notice of commencement of the
action, in each of which cases the fees and expenses of counsel shall be at the
expense of the indemnifying party and shall be paid as they are incurred.

(d)           Settlements.  An indemnifying party under this Section 5 shall not
be liable for any settlement of any proceeding reflected without its written
consent, which shall not be unreasonably withheld, but if settled with such
consent or if there be a final judgment for the plaintiff; the indemnifying
party agrees to indemnify the indemnified party against any loss, claim, damage,
liability or expense by reason of such settlement or judgment.  No indemnifying
party shall, without the prior written consent of the indemnified party, effect
any settlement, compromise or consent to the entry of judgment in any pending or
threatened action, suit or proceeding in respect of which any indemnified party
is or could have been a party and indemnity was or could have been sought
hereunder by such indemnified party, unless such settlement, compromise or
consent includes an unconditional release of such indemnified party from all
liability on claims that are the subject matter of such action, suit or
proceeding and does not include a statement as to or an admission of fault,
culpability or a failure to act by or on behalf of any indemnified party.

(e)           Contribution.  If the indemnification provided for in this Section
5 is unavailable to or insufficient to hold harmless an indemnified party under
subsection (a) or (b) above in respect of any losses, claims, damages or
liabilities (or actions in respect thereof) referred to therein, then each
indemnifying party shall contribute to the amount paid or payable by such
indemnified party as a result of such losses, claims, damages or liabilities (or
actions in respect thereof) in such proportion as is appropriate to reflect (i)
the relative benefits received by the indemnifying party or parties, on the one
hand, and the indemnified party, on the other from the sale of Transfer
Restricted Securities or (ii) if the allocation provided by the foregoing clause
(i) is not permitted by applicable law, not only such relative

12


--------------------------------------------------------------------------------




benefits but also the relative fault of the indemnifying party and the
indemnified party in connection with the statements or omissions which resulted
in such losses, claims, damages or liabilities (or actions in respect thereof),
as well as any other relevant equitable considerations.  The relative fault of
such indemnifying party and indemnified party shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or omission or alleged omission to state a material fact relates
to information supplied by such indemnifying party or by such indemnified party,
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission.  The parties
hereto agree that it would not be just and equitable if contribution pursuant to
this Section 5(d) were determined by pro rata allocation (even if the Electing
Holders or any underwriters, selling agents or other securities professionals or
all of them were treated as one entity for such purpose) or by any other method
of allocation which does not take account of the equitable considerations
referred to in this Section 5(d).  The amount paid or payable by an indemnified
party as a result of the losses, claims, damages or liabilities (or actions in
respect thereof) referred to above shall be deemed to include any legal or other
fees or expenses reasonably incurred by such indemnified party in connection
with investigating or defending any such action or claim.  No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) (or any
successor provision thereto) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation.  The obligations of the Electing Holders and any
underwriters, selling agents or other securities professionals in this Section
5(d) to contribute shall be several in proportion to the percentage of principal
amount of Registrable Securities registered or underwritten, as the case may be,
by them and not joint.

(f)            Notwithstanding any other provision of this Section 5, in no
event will any (1) Electing Holder be required to undertake liability to any
person under this Section 5 for any amounts in excess of the dollar amount of
the proceeds to be received by such Holder from the sale of such Holder’s
Registrable Securities (after deducting any fees, discounts and commissions
applicable thereto) pursuant to any Shelf Registration Statement under which
such Registrable Securities are to be registered under the Securities Act and
(ii) underwriter, selling agent or other securities professional be required to
undertake liability to any person hereunder for any amounts in excess of the
discount, commission or other compensation payable to such underwriter, selling
agent or other securities professional with respect to the Registrable
Securities underwritten by it and distributed to the public.

(g)           The obligations of the Company and the Guarantors under this
Section 5 shall be in addition to any liability which the Company and the
Guarantors may otherwise have to any Indemnified Person and the obligations of
any Indemnified Person under this Section 5 shall be in addition to any
liability which such Indemnified Person may otherwise have to the Company and
the Guarantors.  The remedies provided in this Section 5 are not exclusive and
shall not limit any rights or remedies which may otherwise be available to an
indemnified party at law or in equity.

6.             Underwritten Offering.  Any Holder of Registrable Securities who
desires to do so may sell Registrable Securities (in whole or in part) in an
underwritten offering; provided that (i) the Electing Holders of at least
33-1/3% in aggregate principal amount of the Registrable Securities then covered
by the Shelf Registration Statement shall request such an offering and (ii) at
least such aggregate principal amount of such Registrable Securities shall be
included in such offering, and provided further that the Company shall not be
obligated to cooperate with more than two underwritten offerings during the
Effectiveness Period.  Upon receipt of such a request, the Company shall provide
all Holders of Registrable Securities written notice of the request, which
notice shall inform such Holders that they have the opportunity to participate
in the offering.  In any such underwritten offering, the investment banker or
bankers and manager or managers that will administer the offering will be
selected by, and the underwriting arrangements with respect thereto (including
the size of the offering) will be approved by, the holders of a majority of the
Registrable Securities to be included in such offering, provided, however,

13


--------------------------------------------------------------------------------




that such investment bankers and managers and underwriting arrangements must be
reasonably satisfactory to the Company.  No Holder may participate in any
underwritten offering contemplated hereby unless (a) such Holder agrees to sell
such Holder’s Registrable Securities to be included in the underwritten offering
in accordance with any approved underwriting arrangements, (b) such Holder
completes and executes all reasonable questionnaires, powers of attorney,
indemnities, underwriting agreements, lock-up letters and other documents
required under the terms of such approved underwriting arrangements, and (c) if
such Holder is not then an Electing Holder, such Holder returns a completed and
signed Notice and Questionnaire to the Company in accordance with Section
3(a)(ii) hereof within a reasonable amount of time before such underwritten
offering.  The Holders participating in any underwritten offering shall be
responsible for any underwriting discounts and commissions and fees and, subject
to Section 4 hereof, expenses of their own counsel.  The Company shall pay all
expenses customarily borne by issuers in an underwritten offering, including but
not limited to filing fees, the fees and disbursements of its counsel and
independent public accountants and any printing expenses incurred in connection
with such underwritten offering.  Notwithstanding the foregoing or the
provisions of Section 3(n) hereof, upon receipt of a request from the Managing
Underwriter or a representative of holders of a majority of the Registrable
Securities to be included in an underwritten offering to prepare and file an
amendment or supplement to the Shelf Registration Statement and Prospectus in
connection with an underwritten offering, the Company may delay the filing of
any such amendment or supplement for up to 60 days if the Board of Directors of
the Company shall have determined in good faith that the Company has a bona fide
business reason for such delay.

7.             Liquidated Damages.

(a)           Subject to the Company’s right to suspend the effectiveness
permitted by Section 2(c) hereof, if (i) on or prior to the 90th day following
the First Closing Date, a Shelf Registration Statement has not been filed with
the Commission, (ii) on or prior to the 180th day following the First Closing
Date, such Shelf Registration Statement has not become effective or (iii) the
Shelf Registration has become effective but thereafter ceases to be effective or
usable in connection with resales of Transfer Restricted Securities for any
reason and the number of days for which the Shelf Registration shall not be
effective or usable exceeds the Suspension Period (each, a “Registration
Default”), the Company and the Guarantors shall be required to pay additional
interest (“Liquidated Damages”) on Transfer Restricted Securities that are
Securities, from and including the day following such Registration Default until
but excluding the date on which such Shelf Registration Statement is either so
filed, has become effective or an amended Shelf Registration Statement becomes
effective and usable, as applicable, at a rate equal to $.05 per week per $1,000
principal amount of Transfer Restricted Securities that are Securities to and
including the 90th day following such Registration Default.  The amount of
Liquidated Damages will increase by an additional $.05 per week per $1,000
principal amount of Transfer Restricted Securities with respect to each
subsequent 90-day period until all Registration Defaults have been cured, up to
a maximum amount of Liquidated Damages for all Registration Defaults of $.50 per
week per $1,000 principal amount of Transfer Restricted Securities.  Upon the
cure of all Registration Defaults then continuing, the accrual of Liquidated
Damages will automatically cease.

(b)           Notwithstanding the foregoing, Liquidated Damages shall not accrue
under clause (a)(iii) above after expiration of the Effectiveness Period or with
respect to any Holder that (i) does not submit a properly completed Notice and
Questionnaire and (ii) is not named as a selling securityholder in the Shelf
Registration Statement.  Liquidated Damages shall be computed based on the
actual number of days elapsed in each 90-day period in which the Shelf
Registration Statement is not effective or is unusable.

(c)           Any amounts to be paid as Liquidated Damages pursuant to
paragraphs (a) or (b) of this Section 7 shall be paid in cash semi-annually in
arrears, with the first semi-annual payment due on the first Interest Payment
Date (as defined in the Indenture), as applicable, following the date of such

14


--------------------------------------------------------------------------------




Registration Default.  For the avoidance of doubt, in no event will Liquidated
Damages accrue on any Shares.

(d)           Except as provided in Section 8(b) hereof, the Liquidated Damages
as set forth in this Section 7 shall be the exclusive monetary remedy available
to the Holders of Transfer Restricted Securities for such Registration Default. 
In no event shall the Company or the Guarantors be required to pay Liquidated
Damages in excess of the applicable maximum amount of $.50 per week per $1,000
principal amount of Transfer Restricted Securities set forth above, regardless
of whether one or multiple Registration Defaults exist.

8.             Miscellaneous.

(a)           No Inconsistent Agreements.  None of the Company or any of the
Guarantors has entered into, and none of the Company or any of the Guarantors
will enter into after the date hereof, any agreement which is inconsistent with
the rights granted to the Holders of Registrable Securities in this Agreement or
otherwise conflicts with the provisions hereof.  The rights granted to the
Holders hereunder do not and will not for the term of this Agreement in any way
conflict with the rights granted to the holders of the Company’s and each of the
Guarantors’ other issued and outstanding securities under any such agreements.

(b)           Rules 144 and 144A.  The Company and the Guarantors shall use
their commercial reasonable efforts to file the reports required to be filed by
them under the Securities Act and the Exchange Act in a timely manner and, if at
any time the Company and the Guarantors are not required to file such reports,
they will, upon the request of any Holder of Transfer Restricted Securities,
make publicly available other information so long as necessary to permit sales
of their securities pursuant to Rules 144 and 144A.  The Company and the
Guarantors covenant that they will take such further action as any Holder of
Transfer Restricted Securities may reasonably request, all to the extent
required from time to time to enable such Holder to sell Transfer Restricted
Securities without registration under the Securities Act within the limitation
of the exemptions provided by Rules 144 and 144A (including the requirements of
Rule 144A(d)(4)).  The Company and the Guarantors will provide a copy of this
Agreement to prospective purchasers of Offered Securities identified to the
Company by the Initial Purchasers upon request.  Upon the request of any Holder
of Offered Securities, the Company shall deliver to such Holder a written
statement as to whether it has complied with such requirements.

(c)           Specific Performance.  The parties hereto acknowledge that there
would be no adequate remedy at law if the Company and the Guarantors fail to
perform any of their respective obligations hereunder and that the Initial
Purchasers and the Holders from time to time may be irreparably harmed by any
such failure, and accordingly agree that the Initial Purchasers and such
Holders, in addition to any other remedy to which they may be entitled at law or
in equity and without limiting the remedies available to the Electing Holders
under Section 7 hereof, shall be entitled to compel specific performance of the
obligations of the Company and the Guarantors under this Agreement in accordance
with the terms and conditions of this Agreement, in any court of the United
States or any State thereof having jurisdiction.  The parties agree that the
sole monetary damages for a violation of the terms of this Agreement with
respect to which liquidated damages are expressly provided shall be such
liquidated damages.

(d)           Amendments and Waivers.  This Agreement, including this Section
8(d), may be amended, and waivers or consents to departures from the provisions
hereof may be given, only by a written instrument duly executed by the Company
and the holders of a majority in aggregate principal amount of Registrable
Securities then outstanding.  Each Holder of Registrable Securities outstanding
at the time of any such amendment, waiver or consent or thereafter shall be
bound by any amendment, waiver or consent effected pursuant to this Section
8(d), whether or not any notice, writing or marking

15


--------------------------------------------------------------------------------




indicating such amendment, waiver or consent appears on the Registrable
Securities or is delivered to such Holder.

(e)           Notices.  All notices and other communications provided for or
permitted hereunder shall be made in writing by hand delivery, registered
first-class mail, telex, telecopier, or any courier guaranteeing overnight
delivery: (a) if to a Holder, at the most current address given by such Holder
to the Company by means of a notice given in accordance with the provisions of
this Section 8(e), which address initially is the address set forth under the
Purchase Agreement with respect to the Initial Purchasers; and (b) if to the
Company or any of the Guarantors, initially at the Company’s address set forth
in the Purchase Agreement, and thereafter at such other address of which notice
is given in accordance with the provisions of this Section 8(e).

All such notices and communications shall be deemed to have been duly given at
the time delivered by hand, if personally delivered; two Business Days after
being deposited in the mail, postage prepaid, if mailed; when answered back, if
telexed; when receipt is acknowledged, if telecopied; and on the next Business
Day if timely delivered to an air courier guaranteeing overnight delivery.

Copies of all such notices, demands or other communications shall be
concurrently delivered by the Person giving the same to the Trustee under the
Indenture, at the address specified in the Indenture.

(f)            Parties in Interest.  The parties to this Agreement intend that
all Holders of Registrable Securities shall be entitled to receive the benefits
of this Agreement and that any Electing Holder shall be bound by the terms and
provisions of this Agreement by reason of such election with respect to the
Registrable Securities which are included in a Shelf Registration Statement. 
All the terms and provisions of this Agreement shall be binding upon, shall
inure to the benefit of and shall be enforceable by the respective successors
and assigns of the parties hereto and any Holder from time to time of the
Registrable Securities, including, without limitation, and without the need for
an express assignment, subsequent Holders and the indemnified persons referred
to in Section 5 hereof.  In the event that any transferee of any Holder of
Registrable Securities shall acquire Registrable Securities, in any manner,
whether by gift, bequest, purchase, operation of law or otherwise, such
transferee shall, without any further writing or action of any kind, be entitled
to receive the benefits of and, if an Electing Holder, be conclusively deemed to
have agreed to be bound by and to perform all of the terms and provisions of
this Agreement to the aforesaid extent.

The Initial Purchasers (even if the Initial Purchasers are not Holders of
Registrable Securities) shall be third party beneficiaries to the agreements
made hereunder between the Company and the Guarantors, on the one hand, and the
Holders, on the other hand, and shall have the right to enforce such agreements
directly to the extent they deem such enforcement necessary or advisable to
protect their rights or the rights of Holders hereunder.  Each Holder of
Registrable Securities shall be a third party beneficiary to the agreements made
hereunder between the Company and the Guarantors, on the one hand, and the
Initial Purchasers, on the other hand, and shall have the right to enforce such
agreements directly to the extent it deems such enforcement necessary or
advisable to protect its rights hereunder.

(g)           Counterparts.  This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

(h)           Headings.  The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

16


--------------------------------------------------------------------------------




(i)            GOVERNING LAW.  THE VALIDITY AND INTERPRETATION OF THIS
AGREEMENT, AND THE TERMS AND CONDITIONS SET FORTH HEREIN SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS MADE AND TO BE PERFORMED WHOLLY THEREIN, WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAW.

(j)            FORUM AND WAIVER OF JURY TRIAL.  EACH OF THE COMPANY AND EACH
GUARANTOR HEREBY EXPRESSLY AND IRREVOCABLY (I) SUBMITS TO THE NON-EXCLUSIVE
JURISDICTION OF THE FEDERAL AND STATE COURTS SITTING IN THE BOROUGH OF MANHATTAN
IN THE CITY OF NEW YORK IN ANY SUIT OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY; AND (II) WAIVES (A) ITS
RIGHT TO A TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREBY, OR ANY COURSE OF CONDUCT,
COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF THE
INITIAL PURCHASERS AND FOR ANY COUNTERCLAIM RELATED TO ANY OF THE FOREGOING AND
(B) ANY OBLIGATION WHICH IT MAY HAVE OR HEREAFTER MAY HAVE TO THE LAYING OF
VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY
CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

(k)           Severability.  In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstances, is held
invalid, illegal or unenforceable in any respect for any reason, the validity,
legality and enforceability of any such provision in every other respect and of
the remaining provisions hereof shall not be in any way impaired or affected
thereby, it being intended that all of the rights and privileges of the parties
hereto shall be enforceable to the fullest extent permitted by law.

(l)            Survival.  The respective indemnities, agreements,
representations, warranties and other provisions set forth in this Agreement or
made pursuant hereto shall remain in full force and effect, regardless of any
investigation (or any statement as to the results thereof) made by or on behalf
of any Electing Holder, any director, officer or partner of such Holder, any
agent or underwriter, any director, officer or partner of such agent or
underwriter, or any controlling person of any of the foregoing, and shall
survive the transfer and registration of the Registrable Securities of such
Holder.

17


--------------------------------------------------------------------------------


Please confirm that the foregoing correctly sets forth the agreement between the
Company and you.

Very truly yours,

 

 

 

 

 

FiberTower Corporation

 

 

 

 

 

By:

/s/ THOMAS SCOTT

 

 

Name: Thomas Scott

 

 

Title:   Chief Financial Officer

 

 

 

 

 

FiberTower Network Services Corp.

 

 

 

 

 

By:

/s/ THOMAS SCOTT

 

 

Name: Thomas Scott

 

 

Title:   Chief Financial Officer

 

 

 

 

 

FiberTower Solutions Corporation

 

 

 

 

 

By:

/s/ THOMAS SCOTT

 

 

Name: Thomas Scott

 

 

Title:    Chief Financial Officer

 

 

 

 

 

ART Licensing Corp.

 

 

 

 

 

By:

/s/ THOMAS SCOTT

 

 

Name: Thomas Scott

 

 

Title:   Chief Financial Officer

 

 

 

 

 

ART Leasing, Inc.

 

 

 

 

 

By:

/s/ THOMAS SCOTT

 

 

Name: Thomas Scott

 

 

Title:   Chief Financial Officer

 

 

 

 

 

Teligent Services Acquisition, Inc.

 

 

 

 

 

By:

/s/ THOMAS SCOTT

 

 

Name: Thomas Scott

 

 

Title:   Chief Financial Officer

 


--------------------------------------------------------------------------------




Accepted and Agreed to:
JEFFERIES & COMPANY, INC.

DEUTSCHE BANK SECURITIES INC.

JEFFERIES & COMPANY, INC.

By:

/s/ MICHAEL HENKIN

 

 

Name: Michael Henkin

 

 

Title:   Managing Director

 

 

Acting on behalf of itself and as the representative
of Deutsche Bank Securities Inc.


--------------------------------------------------------------------------------


 

Appendix A

FIBERTOWER CORPORATION

FORM OF SELLING SECURITYHOLDER NOTICE AND QUESTIONNAIRE

9.00% Convertible Senior Secured Notes due 2012

The undersigned beneficial owner of 9.00% Convertible Senior Secured Notes due
2012 (the “Notes”) of FiberTower Corporation (“FiberTower”) or the shares of
FiberTower’s common stock, $.001 par value, issued or issuable upon conversion
of the Notes (the “Shares” and, together with the Notes, the “Registrable
Securities”), understands that FiberTower and the guarantors of the Notes (the
“Guarantors”) have filed or intend to file with the Securities and Exchange
Commission (the “Commission”) a shelf registration statement or registration
statements on Form S-3 (collectively, the “Shelf Registration Statement”) for
the registration and resale under Rule 415 of the Securities Act of 1933, as
amended (the “Securities Act”), of the Registrable Securities in accordance with
the terms of the Registration Rights Agreement, dated as of November 9, 2006
(the “Registration Rights Agreement”), by and among FiberTower, the Guarantors
and the initial purchasers named therein.  A copy of the Registration Rights
Agreement is available from FiberTower upon request at the address set forth
below.  All capitalized terms not otherwise defined herein shall have the
meaning ascribed thereto in the Registration Rights Agreement.

Each beneficial owner of Registrable Securities is entitled to the benefits of
the Registration Rights Agreement.  In order to sell or otherwise dispose of any
Registrable Securities pursuant to the Shelf Registration Statement, a
beneficial owner of Registrable Securities generally will be required to be
named as a selling securityholder in the related prospectus, deliver a
prospectus to purchasers of Registrable Securities and be bound by those
provisions of the Registration Rights Agreement applicable to such beneficial
owner (including certain indemnification provisions described below). 
Beneficial owners that do not complete this Notice and Questionnaire and deliver
it to FiberTower as provided below will not be named as selling securityholders
in the prospectus and therefore will not be permitted to sell any Registrable
Securities pursuant to the Shelf Registration Statement.  Beneficial owners are
encouraged to complete and deliver this Notice and Questionnaire prior to the
initial effectiveness of the Shelf Registration Statement so that such
beneficial owners may be named as selling securityholders in the related
prospectus at the time of effectiveness.  Upon receipt of a completed Notice and
Questionnaire from a beneficial owner following the initial effectiveness of the
Shelf Registration Statement, FiberTower will use its commercially reasonable
efforts to, no later than (i) 20 business days following receipt of such
questionnaire or (ii) the end of any period during which FiberTower has
suspended use of the prospectus pursuant to the terms of the Registration Rights
Agreement, file such amendments to the Shelf Registration Statement or
supplements to the related prospectus as necessary to permit such holder to
deliver such prospectus to purchasers of Registrable Securities.  FiberTower has
agreed to pay liquidated damages pursuant to the Registration Rights Agreement
under certain circumstances set forth therein.

Certain legal consequences arise from being named as a selling securityholder in
a Shelf Registration Statement and the related prospectus.  Accordingly, holders
and beneficial owners of Registrable Securities are advised to consult their own
securities legal counsel regarding the consequences of being named or not being
named as a selling securityholder in a Shelf Registration Statement and the
related prospectus.

A-1


--------------------------------------------------------------------------------




Notice

The undersigned beneficial owner (the “Selling Securityholder”) of Registrable
Securities hereby gives notice to FiberTower of its intention to sell or
otherwise dispose of Registrable Securities beneficially owned by it and listed
below in Item 3 (unless otherwise specified under such Item 3) pursuant to the
Shelf Registration Statement.  The undersigned, by signing and returning this
Notice and Questionnaire, understands that it will be bound by the terms and
conditions of this Notice and Questionnaire and the Registration Rights
Agreement.

Pursuant to the Registration Rights Agreement, the undersigned has agreed to
indemnify and hold harmless FiberTower and the Guarantors, each of their
respective directors, officers, employees and agents and each person, if any,
who controls FiberTower or any of the Guarantors within the meaning of either
Section 15 of the Securities Act or Section 20 of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), from and against certain losses arising
in connection with, among other things, statements concerning the undersigned
made in the Shelf Registration Statement or the related prospectus in reliance
upon the information provided in this Notice and Questionnaire.  If the Selling
Securityholder transfers all or any portion of the Registrable Securities listed
in Item 3 below after the date on which such information is provided to
FiberTower, the Selling Securityholder agrees to notify the transferee(s) at the
time of the transfer of its rights and obligations under this Notice and
Questionnaire and the Registration Rights Agreement.

Questionnaire

Please respond to every item, even if your response is “none.” If you need more
space for any response, please attach additional sheets of paper.  Please be
sure to write your name and the number of the item being responded to on each
such additional sheet of paper and sign each such additional sheet of paper and
attach it to this Questionnaire.  Please be aware that you may be asked to
answer additional questions depending on your responses to the following
questions.

If you have any questions about the contents of this Questionnaire or as to who
should complete this Questionnaire, please contact the Secretary of FiberTower
at (732) 947-5103.

COMPLETED QUESTIONNAIRES SHOULD BE RETURNED TO FIBERTOWER

IN THE FOLLOWING MANNER:

COPY BY FACSIMILE TO:

SECRETARY

FAX: (610) 466-8106

WITH THE ORIGINAL COPY TO FOLLOW BY MAIL TO:

FIBERTOWER CORPORATION

SECRETARY

185 BERRY STREET, SUITE 4800

SAN FRANCISCO, CA  94107

A-2


--------------------------------------------------------------------------------




The undersigned hereby provides the following information to FiberTower and
represents and warrants that such information is accurate and complete:

1.                                      Your Identity and Background as the
Beneficial Owner of the Registrable Securities.

(a)                                  Your full legal name:
                                                                                                

(b)                                 Your business address (including street
address) (or residence if no business address), telephone number and facsimile
number:

Address:

 

 

 

Telephone No.:

 

 

 

Fax No.:

 

 

 

Email:

 

 

(c)                                  Are you a broker-dealer registered pursuant
to Section 15 of the Exchange Act?

o       Yes

o       No

(d)                                 If your response to Item 1(c) above is no,
are you an “affiliate” of a broker-dealer registered pursuant to Section 15 of
the Exchange Act?

o       Yes

o       No

For the purposes of this Item 1(d), an “affiliate” of a registered broker-dealer
shall include any company that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
such broker-dealer, and does not include any individuals employed by such
broker-dealer or its affiliates.

(e)                                  Full legal name of person through which you
hold the Registrable Securities (i.e. name of your broker or the DTC
participant, if applicable, through which your Registrable Securities are held):

Name of broker:

 

 

 

DTC No.:

 

 

 

Contact person:

 

 

 

Telephone No.:

 

 

 

 

A-3


--------------------------------------------------------------------------------




2.                                      Your Relationship with FiberTower.

(a)                                  Have you or any of your affiliates,
officers, directors or principal equity holders (owners of 5% or more of the
equity securities of the undersigned) held any position or office or have you
had any other material relationship with FiberTower (or its predecessors or
affiliates) within the past three years?

o       Yes

o       No

(b)                                 If your response to Item 2(a) above is yes,
please state the nature and duration of your relationship with FiberTower (or
its predecessors or affiliates):

 

 

3.                                      Your Interest in the Registrable
Securities.

(a)                                  State the type of Registrable Securities
(Notes or Shares) and the principal amount or number of such Registrable
Securities beneficially owned by you.  Check any of the following that applies
to you.

o       I own Notes:

Principal amount and CUSIP No.(s) of the Notes beneficially owned:

 

 

CUSIP No.(s):

 

 

 

o                    I own Shares that were issued upon conversion of the Notes:

Number and CUSIP No.(s) of Shares beneficially owned and CUSP No.(s):

 

 

CUSIP No.(s):

 

 

 

(b)                                 Other than as set forth in your response to
Item 3(a) above, do you beneficially own any other securities of FiberTower?

o       Yes

o       No

A-4


--------------------------------------------------------------------------------




 

(c)                                  If your answer to Item 3(b) above is yes,
state the type, the aggregate amount or number and their CUSIP No.(s) of such
other securities of FiberTower beneficially owned by you:

Type:

 

 

 

Aggregate Amount:

 

 

 

Number:

 

 

 

CUSIP No.(s):

 

 

(d)                                 Did you acquire the securities listed in
Item 3(a) above in the ordinary course of business?

□        Yes

□        No

(e)                                  At the time of your purchase of the
securities listed in Item 3(a) above, did you have any agreements or
understandings, directly or indirectly, with any person to distribute the
securities?

□        Yes

□        No

(f)                                    If your response to Item 3(e) above is
yes, please describe such agreements or understandings:

 

 

 

 

(g)                                 Unless otherwise indicated in the space
provided below, all Registrable Securities listed in response to Item 3(a) above
will be included in the Shelf Registration Statement.  If you do not wish all
such Registrable Securities to be so included, please indicate below the
principal amount or the number of Registrable Securities to be included:

 

 

 

 

 

 

A-5


--------------------------------------------------------------------------------




4.                                      Nature of Your Beneficial Ownership.

(a)                                  If the name of the beneficial owner of the
Registrable Securities set forth in your response to Item 1(a) above is that of
a limited partnership, state the names of the general partners of such limited
partnership:

 

 

 

 

 

 

(b)                                 With respect to each general partner listed
in Item 4(a) above who is not a natural person, and is not publicly held, name
each shareholder (or holder of partnership interests, if applicable) of such
general partner.  If any of these named shareholders are not natural persons or
publicly held entities, please provide the same information.  This process
should be repeated until you reach natural persons or a publicly held entity.

 

 

 

 

 

 

(c)                                  Name your controlling shareholder(s) (the
“Controlling Entity”).  If the Controlling Entity is not a natural person and is
not a publicly held entity, name each shareholder (or holder of partnership
interests, if applicable) of such Controlling Entity.  If any of these named
shareholders are not natural persons or publicly held entities, please provide
the same information.  This process should be repeated until you reach natural
persons or a publicly held entity.

 

 

 

 

 

 

(A)                              (i)            Full legal name of Controlling
Entity(ies) or natural person(s) who have sole or shared voting or dispositive
power over the Registrable Securities:

 

 

A-6


--------------------------------------------------------------------------------




(ii)                                  Business address (including street
address) (or residence if no business address), telephone number and facsimile
number of such person(s):

Address:

 

 

 

Telephone No.:

 

 

 

Fax No.:

 

 

 

Email:

 

 

(iii)                               Name of shareholders:

 

 

 

(B)                                (i)            Full legal name of Controlling
Entity(ies):

 

 

 

(ii)                                  Business address (including street
address) (or residence if no business address), telephone number and facsimile
number of such person(s):

Address:

 

 

 

Telephone No.:

 

 

 

Fax No.:

 

 

 

Email:

 

 

(iii)                               Name of shareholders:

 

 

If you need more space for this response, please attach additional sheets of
paper.  Please be sure to indicate your name and the number of the item being
responded to on each such additional sheet of paper, and to sign each such
additional sheet of paper before attaching it to this Questionnaire.  Please be
aware that you may be asked to answer additional questions depending on your
responses to the following questions.

5.                                      Plan of Distribution

Except as set forth below, the undersigned (including its donees or pledgees)
intends to distribute the Registrable Securities listed above in Item 3 pursuant
to the Shelf Registration Statement only as follows (if at all):  (a) such
Registrable Securities may be sold from time to time directly by the undersigned
or, alternatively, through underwriters, broker-dealers or agents; (b) if the
Registrable Securities are sold through underwriters, broker-dealers or agents,
the Selling Securityholder will be

A-7


--------------------------------------------------------------------------------




responsible for underwriting discounts or commissions or agents’ commissions;
(c) such Registrable Securities may be sold in one or more transactions at fixed
prices, at prevailing market prices at the time of sale, at varying prices
determined at the time of sale or at negotiated prices; and (d) such sales may
be effected in transactions (which may involve block transactions) (i) on any
national securities exchange or quotation service on which the Registrable
Securities may be listed or quoted at the time of sale, (ii) in the
over-the-counter market or (iii) in transactions otherwise than on such
exchanges or services or in the over-the-counter market.

State any exceptions here:

 

 

 

 

In no event will such method(s) of distribution take the form of an underwritten
offering of the Registrable Securities without the prior agreement of FiberTower
(to the extent required and pursuant to the terms of the Registration Rights
Agreement).

The undersigned acknowledges its obligation to comply with the provisions of the
Exchange Act and the rules thereunder relating to stock manipulation,
particularly Regulation M thereunder (or any successor rules or regulations), in
connection with any offering of Registrable Securities pursuant to the
Registration Rights Agreement.  The undersigned agrees that neither it nor any
person acting on its behalf will engage in any transaction in violation of such
provisions.

The undersigned beneficial owner and selling securityholder hereby acknowledges
its obligations under the Registration Rights Agreement to indemnify and hold
harmless certain persons against certain liabilities as set forth therein. 
Pursuant to the Registration Rights Agreement, FiberTower has agreed under
certain circumstances to indemnify the undersigned beneficial owner and selling
securityholder against certain liabilities as set forth therein.

In accordance with the undersigned’s obligation under the Registration Rights
Agreement to provide such information as may be required by law for inclusion in
the Shelf Registration Statement, the undersigned agrees to promptly notify
FiberTower of any inaccuracies or changes in the information provided herein
that may occur subsequent to the date hereof at any time while a Shelf
Registration Statement remains effective.

All notices to the beneficial owner hereunder and pursuant to the Registration
Rights Agreement shall be made in writing to the undersigned at the address set
forth in Item 1(b) of this Notice and Questionnaire.

By signing below, the undersigned acknowledges that it is the beneficial owner
of the Registrable Securities set forth herein, represents that the information
provided herein is accurate, consents to the disclosure of the information
contained in this Notice and Questionnaire and the inclusion of such information
in the Shelf Registration Statement and the related prospectus.  The undersigned
understands that such information will be relied upon by FiberTower in
connection with the preparation or amendment of the Shelf Registration Statement
and the related prospectus and any filing of a new Shelf Registration Statement.

A-8


--------------------------------------------------------------------------------




Once this Notice and Questionnaire is executed by the undersigned beneficial
owner and received by FiberTower, the terms of this Notice and Questionnaire,
and the representations and warranties contained herein, shall be binding on,
shall inure to the benefit of and shall be enforceable by the respective
successors, heirs, personal representatives and assigns of FiberTower and the
undersigned beneficial owner.  This agreement shall be governed in all respects
by the laws of the State of New York.

A-9


--------------------------------------------------------------------------------




IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.

 

NAME OF BENEFICIAL OWNER:

 

 

 

 

 

(please print)

 

 

 

Signature

 

 

 

 

 

Date:

 

 

A-10


--------------------------------------------------------------------------------